IN THE DISTRICT COURT OF APPEAL
CASEY GOODSON,                       FIRST DISTRICT, STATE OF FLORIDA

      Appellant,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
v.                                   DISPOSITION THEREOF IF FILED

STATE OF FLORIDA,                    CASE NO. 1D15-5593

      Appellee.

_____________________________/

Opinion filed September 14, 2016.

An appeal from an order of the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Jeffrey E. Lewis, Regional Counsel, and Michael Jerome Titus, Assistant Regional
Conflict Counsel, Office of Criminal Conflict and Civil Regional Counsel,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.